     Case 3:16-cv-01226-JLS-MDD Document 54 Filed 01/19/21 PageID.1812 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE: PACKAGED SEAFOOD                         Case No.: 15-md-2670-JLS-MDD
12    PRODUCTS ANTITRUST LITIGATION
13
                                                       ORDER OF DISMISSAL
14    This Document Relates to:
15          W. Lee Flowers & Co. v. Bumble Bee
            Foods, LLC, et al., 16-cv-1226
16
17
18          Presently before the Court is a Notice of Voluntary Dismissal (ECF No. 2455) of
19    claims against Defendants StarKist Co., Dongwon Industries Co., Ltd, and Del Monte
20    Corporation (collectively, “StarKist Defendants”) only. Pursuant to Federal Rule of Civil
21    Procedure 41(a)(1)(A)(ii) and Civil Local Rule 7.2, and in the absence of any objections,
22    the stipulation of the parties is approved. The claims alleged in case no. 16cv1226
23    against the StarKist Defendants are dismissed with prejudice. Each party to the Notice
24    of Voluntary Dismissal shall bear its own fees and costs.
25    ///
26
27
28

                                                  1
                                                                               15-md-2670-JLS-MDD
     Case 3:16-cv-01226-JLS-MDD Document 54 Filed 01/19/21 PageID.1813 Page 2 of 2



 1
 2          No later than January 27, 2021, the parties to the Notice of Dismissal shall jointly
 3    file a notice listing any pending motions which are affected by this dismissal.
 4          IT IS SO ORDERED.
 5
 6    Dated: January 19, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                15-md-2670-JLS-MDD
